DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13, recites the limitation "the first surface and the second surface" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5 and 7-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2018/0180720 A1 by Pei et al (hereinafter Pei).

Regarding Claim 1, Pei teaches a LiDAR system (Title, Abstract) comprising:  
2a first optical lens (Fig. 21 @ 2110, Par. [0099]) characterized by a first optical axis (Fig. 21 @ 2112, Par. [0099]), a first lens center (Fig. 21 @ 2114, Par. [0099]), and a 3first surface of best focus (Fig. 21 @ 2116, Par. [0099]);  
4one or more first optoelectronic packages (Par. [0089]) spaced apart from the first optical lens (Fig. 21 @ 2110, Par. [0099]) 5along the first optical axis (Fig. 21 @ 2112, Par. [0099]), each respective first optoelectronic package (Par. [0089]) comprising a first 6plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) positioned on the respective first optoelectronic package (Par. [0089]) 7such that a surface (Fig. 21 @ 2154, Par. [0100]) of each respective optoelectronic component of the first plurality of 8optoelectronic components (Fig. 21 @ 2130, Par. [0099]) lies substantially on the first surface of best focus (Fig. 21 @ 2116, Par. [0099]);  
9a second optical lens (Fig. 21 @ 2120, Par. [0099]) characterized by a second optical axis (Fig. 21 @ 2122, Par. [0099]), a second lens center (Fig. 21 @ 2124, Par. [0099]), 10and a second surface of best focus (Fig. 21 @ 2126, Par. [0099]); and  
11one or more second optoelectronic packages (Par. [0089]) spaced apart from the second optical 12lens (Fig. 21 @ 2120, Par. [0099]) along the second optical axis (Fig. 21 @ 2122, Par. [0099]), each respective second optoelectronic package (Par. [0089]) comprising a 13second plurality of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) positioned on the respective second optoelectronic 14package (Par. [0089]) such that a surface (Fig. 21 @ 2156, Par. [0100]) of each respective optoelectronic component of the second plurality 15of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) lies substantially on the second surface of best focus (Fig. 21 @ 2126, Par. [0099]).  

1	 	Regarding Claim 2, Pei teaches wherein each of the first surface of best 2focus (Fig. 21 @ 2116, Par. [0099]) and the second surface of best focus (Fig. 21 @ 2126, Par. [0099]) is curved (Fig. 21, illustrates such configuration. Also see Fig. 14 @ 1142, Par. [0091]).  

1	 Regarding Claim 3, Pei teaches wherein:  
2the first plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) is positioned on the respective 3first optoelectronic package (Par. [0089]) such that each respective optoelectronic component of the first 4plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) is oriented substantially toward the first lens center (Fig. 21 @ 2114, Par. [0099]. Fig 21, illustrates such configuration. Also see Par. [0100]); and  
5the second plurality of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) is positioned on the respective 6second optoelectronic package (Par. [0089]) such that each respective optoelectronic component of the second 7plurality of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) is oriented substantially toward the second lens center (Fig. 21 @ 2124, Par. [0099]. Fig 21, illustrates such configuration. Also see Par. [0100]). 
 
1	 	Regarding Claim 4, Pei teaches wherein each respective first optoelectronic 2package comprises a first surface mount device (SMD) package, and each respective second optoelectronic package comprises a second SMD (Par. [0012, 0085, 0089]).  

24	 Regarding Claim 5, Pei teaches further comprising a first printed circuit board (PCB) (Fig, 18A, Par. [0096]) and a second PCB (Fig, 18B, Par. [0096]), wherein the one or more first optoelectronic packages are 3mechanically and electrically coupled to the first printed circuit board (PCB), and the one or 4more second optoelectronic packages are mechanically and electrically coupled to the second 5PCB (Par. [0096]) (Also see Fig. 16, Par. [0094]Fig 21, Par. [0089, 0100]). 

1	 	Regarding Claim 7, Pei teaches further comprising a printed circuit board 2(PCB), wherein the one or more first optoelectronic packages and the one or more second 3optoelectronic packages are mechanically and electrically coupled to the PCB (Fig. 21 @ 2150, Par. [0089, 0100]).  

1	 	Regarding Claim 8, Pei teaches wherein the one or more first optoelectronic 2packages comprise a plurality of first optoelectronic packages (Fig. 21 @ 2130, Par. [0089, 0100], Also see Fig. 15, Par. [0093]), and the one or more second 3optoelectronic packages comprise a plurality of second optoelectronic packages (Fig. 21 @ 2140, Par. [0089, 0100], Also see Fig. 15, Par. [0093]), the LiDAR 4system further comprising:  
5a first interposer (Fig. 21 @ 2150, left side) having a first plurality of facets (Fig. 21 @ 2154, Par. [0100]), wherein the plurality of first 6optoelectronic packages (Fig. 21 @ 2130, Par. [0089, 0100], Also see Fig. 15, Par. [0093]) is mounted on the first interposer (Fig. 21 @ 2150, left side), each respective first optoelectronic 7package (Par. [0089, 0093, 0100]) being disposed on a respective facet of the first plurality of facets (Fig. 21 @ 2154, Par. [0100]) (Also see Fig. 22-23); and  
8a second interposer (Fig. 21 @ 2150, right side) having a second plurality of facets (Fig. 21 @ 2156, Par. [0100]), wherein the plurality of 9second optoelectronic packages (Fig. 21 @ 2140, Par. [0089, 0100], Also see Fig. 15, Par. [0093]) is mounted on the second interposer (Fig. 21 @ 2150, right side), each respective second 10optoelectronic package (Par. [0089, 0093, 0100]) being disposed on a respective facet of the second plurality of facets (Fig. 21 @ 2156, Par. [0100]) (Also see Fig. 22-23).  

1	 	Regarding Claim 9, Pei teaches further comprising one or more planar 2printed circuit boards (PCBs) (Fig. 21 @ 2150, Fig. 22 @ 2252, Par. [0100]), wherein the first interposer (Fig. 21 @ 2150, Fig. 22 @ 2250, left side) and the second interposer (Fig. 21 @ 2150, Fig. 22 @ 2250, right side) are mounted 3on the one or more planar PCBs (Fig. 21 @ 2150, Fig. 22 @ 2252, Par. [0100]). 
 
1	 	Regarding Claim 10, Pei teaches wherein:  
2the first plurality of optoelectronic components includes a first plurality of light sources (Fig. 21 @ 2130, Par. [0100]); and  25
the second plurality of optoelectronic components includes a second plurality of detectors (Fig. 21 @ 2140, Par. [0100]).  

1	 	Regarding Claim 11, Pei teaches wherein:  
2the first plurality of optoelectronic components includes a first set of light sources 3and a first set of detectors (Par. [0012, 0088, 0100); and  
4the second plurality of optoelectronic components includes a second set of light 5sources and a second set of detectors (Par. [0012, 0088, 0100).  

1		Regarding Claim 12, Pei teaches an optoelectronic package for a LiDAR system (Par. [0089]), the LiDAR system 2including an optical lens (Fig. 21 @ 2110, Par. [0099]) characterized by an optical axis (Fig. 21 @ 2112, Par. [0099]), a lens center (Fig. 21 @ 2114, Par. [0099]), and a 3nsurface of best focus (Fig. 21 @ 2116, Par. [0099]), the optoelectronic package comprising:  
4a substrate (Fig. 21 @ 2150, Par. [0100]) spaced apart from the optical lens (Fig. 21 @ 2110, Par. [0099]) along the optical axis (Fig. 21 @ 2112, Par. [0099]); and  
5a plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) positioned on the substrate (Fig. 21 @ 2150, Par. [0100]) such that a 6surface (Fig. 21 @ 2154, Par. [0100]) of each respective optoelectronic component (Fig. 21 @ 2130, Par. [0099]) lies substantially on the surface of best 7focus (Fig. 21 @ 2116, Par. [0099]) of the optical lens (Fig. 21 @ 2110, Par. [0099]).  

1	 	Regarding Claim 13, Pei teaches wherein each of the first surface 2of best focus and the second surface of best focus is curved (See Claim 2 rejection).  

1	 Regarding Claim 14, Pei teaches wherein each respective 2optoelectronic component (Fig. 21 @ 2130, Par. [0099]) is positioned on the substrate (Fig. 21 @ 2150, Par. [0100]) such that the respective optoelectronic 3component (Fig. 21 @ 2130, Par. [0099]) is oriented substantially toward the lens center (Fig. 21 @ 2114, Par. [0099]. Fig 21, illustrates such configuration. Also see Par. [0100]).  

1	 Regarding Claim 15, Pei teaches optoelectronic 2package being configured as a surface 2mount device (SMD) package for mechanically and electrically coupling to a printed circuit 3board (PCB) (Par. [0012, 0085, 0089]).  

1	Regarding Claim 16, Pei teaches wherein the plurality of 2optoelectronic components includes a plurality of light sources or a plurality of detectors (Fig. 21 @ 2130 or 2140, Par. [0099]). 
 
1 Regarding Claim 17, Pei teaches wherein the plurality of optoelectronic components includes a set of light sources (Fig. 21 @ 2130, Par. [0099])and a set of detectors (Fig. 21 @ 2140, Par. [0099]).  

26	 	Regarding Claim 18, Pei teaches wherein the substrate (Fig. 21 @ 2150, Par. [0100]) has a surface characterized by a plurality of facets (Fig. 21 @ 2154, 2156, Par. [0100]), each respective optoelectronic component (Fig. 21 @ 2130, 2140, Par. [0100]) being 3positioned on a respective facet of the plurality of facets (Fig. 21 @ 2154, 2156, Par. [0100]).

1 	Regarding Claim 19, Pei teaches an optoelectronic package for a LiDAR system (Par. [0089]), the LiDAR system 2including an optical lens characterized by an optical axis, a lens center, and a surface of best 3focus, the optoelectronic package (See Claim 12 rejection) comprising:  
4a substrate spaced apart from the optical lens along the optical axis (See Claim 12 rejection); and  
5a plurality of optoelectronic components positioned on the substrate such that 6each respective optoelectronic component is oriented substantially toward the lens center (See Claim 12 rejection).  

1	 Regarding Claim 20, Pei teaches the optoelectronic package being configured as a surface 2mount device (SMD) package for mechanically and electrically coupling to a printed circuit 3board (PCB) (See Claim 15 rejection).  

1	 Regarding Claim 21, Pei teaches wherein the plurality of 2optoelectronic components includes a plurality of light sources or a plurality of detectors (See Claim 16 rejection).  

1 Regarding Claim 22, Pei teaches wherein the plurality of 2optoelectronic components includes a set of light sources and a set of detectors (See Claim 17 rejection).  

1 	Regarding Claim 23, Pei teaches wherein the substrate (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250) has a top 2surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a top surface) and a side surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a side surface), and wherein the set of light sources (Fig. 23 @ 2130, Par. [0101]) is disposed on the side surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a side surface), and the set of detectors (Fig. 23 @ 2140, Par. [0101]) is disposed on the top surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a top surface).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pei in view of Pei, embodiment_21, Fig. 21 (hereinafter embodiment_21).
 
1	 	Regarding Claim 6, Pei teaches wherein the first PCB on which the one or more first optoelectronic packages are mounted, and the second PCB 3 on which the one or more second optoelectronic packages are 4mounted (See Claim 5 rejection) but does not explicitly teach has a first curved 2surface and has a second curved surface.

	However, embodiment_21 teaches the curved surface (Fig. 21 @ 2152, Par. [0100]. Also see Fig. 14 @ 1142, Par. [0091]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pei by embodiment_21 such that the first PCB has a first curved 2surface and the second PCB 3has a second curved surface is accomplished in order to properly focus the off axis ray thus optical aberration is avoided (Par. [0083]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886